DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-22 were previously pending in this application.  The amendment filed 15 March 2022 has been entered and the following has occurred: Claims 1, 11, 13, & 21 have been amended.  Claims 3 & 15 have been cancelled.  No Claims have been added.
Claims 1-2, 4-14, & 16-22 remain pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Acknowledgement is made of applicant’s claim for foreign priority to 28 September 2016 under 35 U.S.C. 119(a)-(d).



	













Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-14, & 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 11 & 21), machine (claims 1-2, 4-10, 13-14 & 16-20), and manufacture (claims 12 & 22) which recite steps of:
obtain answers to respective questions about a behavioral pattern of the patient, the questions each belonging to one of n domains, where n is an integer of at least two;
in accordance with the answers obtained, calculate scores for the respective domains, the scores being expressed as numerical values and related to the behavioral pattern of the patient
calculate the Euclidean distance between fixed-point coordinates and coordinates represented by the scores for the respective domains calculated in an n-dimensional space in which number lines used to show the scores for the respective domains correspond to coordinate axes;
determine a dementia care burden level for the patient to be cared for in accordance with the Euclidean distance calculated by the distance calculator; and
output the dementia care burden level determined;
wherein, by utilizing sums of answers to respective questions belonging to each domain, differences in the dementia care burden level between the domains are determined by the dementia care burden level determination device, which enables optimizing, for example, locations of facilities with providing nursing care services, and
calculating a vector length of a difference vector between an n-dimensional vector representing the coordinates and an n-dimensional vector representing the fixed-point coordinates
calculating, as a score for each of the domains, a numerical value obtained by weighting a sum of numerical values into which answers to questions belonging to the domain have been converted.
These steps of obtaining answers to questions presented to the patient, representing the answer to each question as a numerical value such as in an n-dimensional Euclidean space using axes, etc., and , calculating the Euclidean distance and/or difference vector between the fixed-point coordinates and the response score coordinates in an n-dimensional space based on the questions asked to the patient and a difference vector for purposes of determining a dementia care burden level for the patient as drafted above, under the broadest reasonable interpretation, includes mathematical concepts.  According to MPEP §2106.04(a)(2), mathematical concepts, i.e. mathematical relationships, mathematical formulas or equations, and mathematical calculations, are considered to be an abstract idea and therefore are not eligible for patent protection.  In the instant claims, the steps set forth a method for receiving varying responses from a patient or user, scoring each of the responses, representing these scores as coordinates in an n-dimensional space, calculating the Euclidean distance and/or difference vector between the fixed-point coordinates and the coordinates in the n-dimensional space, and determining a dementia care burden level based on the calculated Euclidean distance and thereby making determination based on said dementia care burden level.  These steps set forth a means for determining a dementia care burden level by varying mathematical relationships (such as representing the answer to each question as a numerical value) and performing various mathematical calculations (such as calculating the Euclidean distance between fixed-point coordinates and calculating numerical values obtained by weighting a sum of numerical values).  Accordingly, the independent claims recite an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2, 4-10, 12, 14, 16-20, and 22, reciting particular aspects of how the mathematical concepts, relationships, and formulas may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of an obtainment unit, a score calculator, a distance calculator, a determination unit, and an output unit amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0104]-[0105], [0187]-[0188], [0191]-[0192], [0193]-[0194], [0195]-[0196]. respectively, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of obtaining answers to respective questions amounts to mere data gathering, recitation of expressing the answers as numerical values and using these numerical values to represent fixed-point coordinates to calculate the Euclidean distance between the coordinates or determining a dementia care burden level based on the calculated Euclidean distance, calculating varying vector quantities, differences in vectors, Euclidean distance, burden care level, calculating, as a score for each of the domains, a numerical value obtained by weighting a sum of numerical values, etc., amounts to selecting a particular data source or type of data to be manipulated, recitation of outputting the dementia care burden level amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as the level calculated specifically being a care burden level or the care burden level specifically being a dementia care burden level, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 4, 6-7, 9, 10, 12, 14, 16, 18-19, & 22 additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 5, 7-10, 17, & 19-20, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 5, 7-10, 17, & 19-20, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 2, 9, 12, 14, 18, & 22, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as scoring the answers obtained by the obtainment unit, calculating a Euclidean distance between fixed-point coordinates represented by the answer scores, determining a dementia care burden level for the patient in accordance with the Euclidean distance calculated, calculating varying vector quantities, differences in vectors, Euclidean distance, burden care level, and/or calculating as a score for each of the domains, a numerical value obtained by weighting a sum of numerical values, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); storing questions about a behavioral pattern of the patient, storing answers to the questions, storing numerical values representative of the answers to the questions, storing fixed-point coordinates and coordinates represented by the scores calculated, storing the dementia care burden level, storing information to be outputted by the output unit, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 4-10, 12, 14, 16-20, and 22, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 9-10, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 2, 4-9, 12, 14, 16-19, & 22 , e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 10 & 19, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2, 4-10, 12, 14, 16-20, and 22, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 11-14, & 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bangara et al. (U.S. Patent Publication No. 20110060604) in view of Nagaoka et al. (U.S. Patent Publication No. 20130132110).

Claim 1 –
Regarding Claim 1, Bangara discloses a dementia care burden level determination device for determining a dementia care burden level for a patient to be cared for, the dementia care burden level determination device comprising:
an obtainment unit configured to obtain answers to respective questions about a behavioral pattern of the patient, the questions each belonging to one of n domains, where n is an integer of at least two (See Bangara Par [0037]-[0040] which discloses severity scores being generated for each of 7 domains, based on derived variables and individual item responses provided to the system from each domain; See Bangara Par [0085] which discloses each domain being given or assigned a numerical scored based on the items selected within the domain, the score being computed by summing the scores for the component item responses within each domain, based on community standards and research as to the clinical relevance and level of severity of each variable and response within the domain);
a score calculator that, in accordance with the answers obtained by the obtainment unit, calculates scores for the respective domains, the scores being expressed as numerical values and related to the behavioral pattern of the patient (See Bangara Par [0037]-[0040] which discloses severity scores being generated for each of 7 domains, based on derived variables and individual item responses provided to the system from each domain; See Bangara Par [0085] which discloses each domain being given or assigned a numerical scored based on the items selected within the domain, the score being computed by summing the scores for the component item responses within each domain, based on community standards and research as to the clinical relevance and level of severity of each variable and response within the domain);
a determination unit configured to determine a dementia care burden level for the patient to be cared for in accordance with the Euclidean distance calculated by the distance calculator (See Bangara [0078] which discloses the determination of a level of care being based on the distance between the response set and its closest anchor response set, or it was based on clinical community standards); and
an output unit configured to output the dementia care burden level determined by the determination unit (See Bangara [0085]-[0087] which discloses an output report that includes the care burden level or level of urgency is outputted and a graph of the domain scores as a visual presentation of the patient’s clinical profile is outputted as well);
wherein the score calculator calculates the scores by calculating, as a score for each of the domains, a numerical value obtained by weighting a sum of numerical values into which answers to questions belonging to the domain have been converted (See Bangara Par [0085]-[0086] which discloses each domain being assigned a numerical score based on the items selected within the domain, the scores being computed by summing the scores for the component item responses within each domain, based on community standards as to the clinical relevance and level of severity of each variable and response within the domain).
Bangara discloses a device (albeit not explicitly), comprising:
a distance calculator that calculates Euclidean distance between fixed-point coordinates;
wherein, by utilizing sums of answers to respective questions belonging to each domain, differences in the dementia care burden level between the domains are determined by the dementia care burden level determination device, which enables optimizing, for example, locations of facilities that provide nursing care services (note: as discussed in the Examiner interview summary, dated 28 July 2021, “utilizing sums of answers to respective questions belonging to each domain… which enables optimizing, for example, locations of facilities that provide nursing care services” is considered an intended result, such as described in MPEP 2111.04 and does not limit the claim to a particular structure or embodiment) , and
wherein the distance calculator calculates the Euclidean distance by calculating a vector length of a difference vector between an n-dimensional vector representing the coordinates and an n-dimensional vector representing the fixed-point coordinates.

Bangara discloses the use of Euclidean distance between fixed-point coordinates to represent scores for the respective domains, and determining differences (While not a “distance calculator” per se, see Bangara Par [0078] which discloses the determination of a level of care being based on the distance between the response set, interpreted to be an n-dimensional vector representing the coordinates, and its closest anchor response set, interpreted to be an n-dimensional vector representing the fixed-point coordinates, in an n-dimensional space, where n represents the number of domains represented and scored; furthermore, the difference vector between the two vectors is interpreted to be the same as the Euclidean distance between the two vectors because it is understood that the distance between two or more points/vectors is simply the difference between said two or more points/vectors as given by the Euclidean distance formula) in the dementia care burden level between the domains are determined by the device, wherein the distance calculator calculates the Euclidean distance by calculating a vector length of a difference vector between an n-dimensional vector representing the coordinates and an n-dimensional vector representing the fixed-point coordinates (See Bangara Par [0078] which discloses the determination of a level of care being based on the distance between the response set, interpreted to be an n-dimensional vector, and its closest anchor response set, interpreted to be a difference vector, in an n-dimensional space, where n represents the number of domains represented and scored; See Bangara Par [0069] which discloses a set of “gap” equations being created to account for all combinations of input responses, and is mapped to a stratification level based on the degree to which a response set deviated from its nearest anchor criteria, with, as according to Bangara Par [0062], the highest values of deviation being represented as the most severe form of burden levels and the smaller values representing the least severe levels, thereby reading on calculating a vector length of a difference vector between an n-dimensional vector representing the coordinates and an n-dimensional vector representing the fixed-point coordinates, as given by the plurality of domains for each stratification of responses, which is understood to read on a vector quantity, which is simply a plurality of scalar quantities, however each scalar being represented in a different dimension/domain, which is set forth by Bangara Par [0038]-[0040] & [0085].  (Without conceding that this limitation is not met by Bangara, Examiner points Applicant to Syed et al. (U.S. Patent Publication No. 2012/0059779) Par [0039], [0049]-[0050], [0089] if further explicit support is needed for disclosure of a multidimensional “vector”, each vector having a dimension for each feature taken into account, e.g. age, weight, preoperative albumin level, etc. and/or Ashford (U.S. Patent Publication No. 2016/0125748) Par [0047] which teaches taking a difference of two multi-domain scores such as a baseline vs. a post-injury score, both references of which could be applied to create an obviousness-type rejection to explicitly read on the Claims above, however Examiner opines that Bangara does read on the limitations listed above, albeit not explicitly)).  Bangara does not disclose, however, the coordinates represented by the scores for the respective domains calculated by the score calculator in an n-dimensional space in which number lines used to show the scores for the respective domains correspond to coordinate axes.

However, Nagaoka discloses the domains corresponding to coordinate axes and number lines being used to show the scores for respective domains (See Nagaoka Par [0177]-[0182] & Figs. 13-16 which disclose the axes corresponding to the domain or various activities that can be performed, the emotional stability that is required for each activity, etc. and the use of number lines to show the scores for respective domains)  The device of Nagaoka is directly applicable to the device of Bangara because both devices share limitations and capabilities, namely, they are both directed towards determining and managing a patient’s clinical status such as Alzheimer’s or dementia based on inputted answers to questions and patient condition information.
	Therefore, by combining Bangara, which discloses the calculation of distance between two or more vector quantities, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a device that combines the distance calculations between data sets as disclosed by Bangara and the coordinate axes corresponding to the various domains of activities and use of number lines as disclosed by Nagaoka.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two embodiments, because by making the domains correspond to coordinate axes and number lines being used to show the scores for respective domains, it is easy for the care concerned person to compare the pieces of patient condition information shown in the 3D area charts shown in Figs. 13-16 (See Nagaoka Par [0177]-[0182]).

Claim 2 –
Regarding Claim 2, Bangara and Nagaoka disclose the dementia care burden level determination device according to Claim 1 in its entirety.  Bangara further discloses a device, wherein:
the fixed-point coordinates correspond to coordinates obtained as a result of a combination, for which the dementia care burden level is preset to be highest, of answers to the respective questions (See Bangara Par [0085]-[0086] which discloses each domain being assigned a numerical score based on the items selected within the domain, the scores being computed by summing the scores for the component item responses within each domain, based on community standards as to the clinical relevance and level of severity of each variable and response within the domain. See Bangara Par [0048] & [0078] which discloses exemplary criteria used to map the stratified variables across the different domains to levels of care, and this mapping being based on the distance between the response set (responses to items selected within the domain) and the closest anchor response set, which, as described in Par [0048], is selected based on the basis of community standards and clinical research as being the most relevant to describe clinical acuity (highest or lowest)), and
the determination unit determines the dementia care burden level so that when two of the Euclidean distances, one shorter than the other and one longer than the other, are compared, the dementia care burden level for the shorter Euclidean distance is not lower than the dementia care burden level for the longer Euclidean distance (See Bangara Par [0069] which discloses a set of “gap” equations being created to account for all combinations of input responses, is mapped to a stratification level based on the degree to which it deviated from its nearest anchor criteria, with, as according to Bangara Par [0062] the highest values of deviation being represented as the most severe form of burden levels and the smaller values representing the least severe levels).

Claim 5 –
Regarding Claim 5, Bangara and Nagaoka disclose the dementia care burden level determination device according to Claim 1.  Nagaoka further discloses a device, wherein:
where n is three (See Nagaoka Par [0177]-[0182] & Figs. 13-16 which disclose the axes corresponding to the domain or various activities that can be performed, the emotional stability that is required for each activity, etc. and the use of number lines to show the scores for respective domains and the figures showing a graphical representation of the scores in an n=3 dimensional space).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a device that combines the generation of graphs of the domain scores as disclosed in Bangara and the 3-dimensional graphing capabilities as disclosed in Nagaoka.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two embodiments, because by making the domains correspond to the number of dimensions in the spatial depiction of the domain scores, it is easy for the care concerned person to compare the pieces of patient condition information shown in the 3D area charts shown in Figs. 13-16 (See Nagaoka Par [0177]-[0182]).

Claim 6 –
Regarding Claim 6, Bangara and Nagaoka disclose the dementia care burden level determination device according to Claim 1.  Nagaoka discloses a device, further comprising:
an image generator that generates a three-dimensional image in which a position of the fixed-point coordinates represented by the scores for the respective domains calculated by the score calculator are visible together in the n-dimensional space (See Nagaoka Par [0177]-[0182] & Figs. 13-16 which disclose the axes corresponding to the domain or various activities that can be performed, the emotional stability that is required for each activity, etc. and the use of number lines to show the scores for respective domains and the figures showing a graphical representation of the scores in an n=3 dimensional space),
wherein:
the output unit also displays the three-dimensional image generated by the image generator (See Nagaoka Par [0066] & [0177]-[0182] & Figs. 13-16 which disclose the axes corresponding to the domain or various activities that can be performed, the emotional stability that is required for each activity, etc. and the use of number lines to show the scores for respective domains and the figures showing a graphical representation of the scores in an n=3 dimensional space).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a device that combines the generation of graphs of the domain scores as disclosed in Bangara and the 3-dimensional graphing capabilities and image generation capabilities as disclosed in Nagaoka.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two embodiments, because by making the domains correspond to the number of dimensions in the spatial depiction of the domain scores and outputting the image that is generated by the spatial depiction, it is easy for the care concerned person to compare the pieces of patient condition information shown in the 3D area charts shown in Figs. 13-16 (See Nagaoka Par [0177]-[0182]).


Claim 7 –
Regarding Claim 7, Bangara and Nagaoka disclose the dementia care burden level determination device according to Claim 1.  Bangara discloses a device, further comprising:
question image storage that stores, for each of the questions, a question image containing the question and a plurality of answer choices to the question (See Bangara Par [0049]-[0051] which discloses each domain screen containing an image or screen that contains questions and a plurality of responses to choose for each question);
a reception unit configured to receive for each of the question images stored in the question image storage, an answer choice selected from the plurality of answer choices contained in the question image (See Bangara Par [0049]-[0051] which discloses each domain screen containing an image or screen that contains questions and a plurality of responses to choose for each question, each response being able to be selected or not selected); and
numerical value storage that stores, for each of the question images stored in the question image storage, numerical values and the plurality of answer choices contained in the question image, the numerical values each being associated with a different one of the plurality of answer choices (See Bangara Par [0049]-[0051] which discloses each domain screen containing an image or screen that contains questions and a plurality of responses to choose for each question; See Bangara Par [0037] which discloses severity scores being generated for each of 7 domains, based on derived variables and individual item responses provided to the system from each domain; See Bangara Par [0085] which discloses each domain being given or assigned a numerical scored based on the items selected within the domain, the score being computed by summing the scores for the component item responses within each domain, based on community standards and research as to the clinical relevance and level of severity of each variable and response within the domain); 
wherein:
the output unit also displays each of the question images stored in the question image storage (See Bangara Par [0049]-[0051] which discloses each domain screen containing an image or screen that contains questions and a plurality of responses to choose for each question),
the obtainment unit obtains each answer by obtaining, as an answer, the answer choice received by the reception unit (See Bangara Par [0049]-[0051] which discloses each domain screen containing an image or screen that contains questions and a plurality of responses to choose for each question, each response being able to be selected or not selected), and
the score calculator calculates the scores in accordance with the numerical values stored in the numerical value storage in association with the answer choices corresponding to the answer by the obtainment unit (See Bangara Par [0049]-[0051] which discloses each domain screen containing an image or screen that contains questions and a plurality of responses to choose for each question; See Bangara Par [0037] which discloses severity scores being generated for each of 7 domains, based on derived variables and individual item responses provided to the system from each domain; See Bangara Par [0085] which discloses each domain being given or assigned a numerical scored based on the items selected within the domain, the score being computed by summing the scores for the component item responses within each domain, based on community standards and research as to the clinical relevance and level of severity of each variable and response within the domain).

Claim 8 –
Regarding Claim 8, Bangara and Nagaoka discloses the dementia care burden level determination device according to Claim 7.  Bangara further discloses a device, wherein:
each of the question images contains five answer choices (See Bangara Par [0049]-[0051] which discloses each domain screen containing an image or screen that contains questions and a plurality of responses to choose for each question;  As set forth in MPEP §2144.05(II), as long as a reference discloses that each question contains a number of finite answer choices because, it is not inventive to discover the optimum or workable ranges of something, in this case the number of answer choices present for each question image, by routine experimentation.  Unless it can be shown that the claimed range or amount of something is critical to the disclosure and functionality of the claimed invention, any number or range that is disclosed in a reference can be used), and
each of the question images also contains three illustrations for three respective answer choices among the five answer choices, the two remaining answer choices being associated with the highest numerical value and the lowest numerical value in the numerical value storage (See Bangara Par [0048]-[0051] which discloses each domain screen containing an image or screen that contains questions and a plurality of responses to choose for each question and the variables being selected based on community standards and clinical research as being the most relevant to describe clinical acuity, each response being designated by an illustration of a checkbox; As set forth in MPEP §2144.05(II), as long as a reference discloses that each question contains a number of finite answer choices because, it is not inventive to discover the optimum or workable ranges of something, in this case the number of answer choices present for each question image, by routine experimentation.  Unless it can be shown that the claimed range or amount of something is critical to the disclosure and functionality of the claimed invention, any number or range that is disclosed in a reference can be used; See Bangara Par [0062] which discloses the highest values of deviation being represented as the most severe form of burden levels and the smaller values representing the least severe levels).

Claim 11 –
Regarding Claim 11, Bangara and Nagaoka discloses a dementia care burden level determination method of determining a dementia care burden level for a patient to be cared for, the dementia care burden level determination method comprising:
obtaining answers to respective questions about a behavioral pattern of the patient, the questions each belonging to one of n domains, where n is an integer of at least two (See Bangara Par [0037] which discloses severity scores being generated for each of 7 domains, based on derived variables and individual item responses provided to the system from each domain; See Bangara Par [0085] which discloses each domain being given or assigned a numerical scored based on the items selected within the domain, the score being computed by summing the scores for the component item responses within each domain, based on community standards and research as to the clinical relevance and level of severity of each variable and response within the domain);
in accordance with the answers obtained in the obtaining, calculating scores for the respective domains, the scores being expressed as numerical values and related to the behavioral pattern of the patient (See Bangara Par [0037] which discloses severity scores being generated for each of 7 domains, based on derived variables and individual item responses provided to the system from each domain; See Bangara Par [0085] which discloses each domain being given or assigned a numerical scored based on the items selected within the domain, the score being computed by summing the scores for the component item responses within each domain, based on community standards and research as to the clinical relevance and level of severity of each variable and response within the domain);
in accordance with the Euclidean distance calculated in the calculating, determining a dementia care burden level for the patient to be cared for (See Bangara [0078] which discloses the determination of a level of care being based on the distance between the response set and its closest anchor response set, or it was based on clinical community standards); and
outputting the dementia care burden level determined in the determining (See Bangara [0085]-[0087] which discloses an output report that includes the care burden level or level of urgency is outputted and a graph of the domain scores as a visual presentation of the patient’s clinical profile is outputted as well);
wherein the score calculator calculates the scores by calculating, as a score for each of the domains, a numerical value obtained by weighting a sum of numerical values into which answers to questions belonging to the domain have been converted (See Bangara Par [0085]-[0086] which discloses each domain being assigned a numerical score based on the items selected within the domain, the scores being computed by summing the scores for the component item responses within each domain, based on community standards as to the clinical relevance and level of severity of each variable and response within the domain).

As discussed below, Bangara discloses a method (albeit not explicitly), comprising:
calculating a Euclidean distance between fixed-point coordinates and coordinates represented by the scores for the respective domains calculated in the calculating;
wherein, by utilizing sums of answers to respective questions belonging to each domain, differences in the dementia care burden level between the domains are determined by the dementia care burden level determination device, which enables optimizing, for example, locations of facilities that provide nursing care services (note: as discussed in the Examiner interview summary, dated 28 July 2021, “utilizing sums of answers to respective questions belonging to each domain… which enables optimizing, for example, locations of facilities that provide nursing care services” is considered an intended result, such as described in MPEP 2111.04 and does not limit the claim to a particular structure or embodiment) , and
wherein, in the calculating a of the Euclidean distance, calculating the Euclidean distance by calculating a vector length of a difference vector between an n-dimensional vector representing the coordinates and an n-dimensional vector representing the fixed-point coordinates.
Bangara discloses calculating a Euclidean distance between fixed-point coordinates to represent scores for the respective domains, and determining differences (While not a “distance calculator” per se, see Bangara Par [0078] which discloses the determination of a level of care being based on the distance between the response set, interpreted to be an n-dimensional vector representing the coordinates, and its closest anchor response set, interpreted to be an n-dimensional vector representing the fixed-point coordinates, in an n-dimensional space, where n represents the number of domains represented and scored; furthermore, the difference vector between the two vectors is interpreted to be the same as the Euclidean distance between the two vectors because it is understood that the distance between two or more points/vectors is simply the difference between said two or more points/vectors as given by the Euclidean distance formula), in the calculating a of the Euclidean distance, calculating the Euclidean distance by calculating a vector length of a difference vector between an n-dimensional vector representing the coordinates and an n-dimensional vector representing the fixed-point coordinates (See Bangara Par [0078] which discloses the determination of a level of care being based on the distance between the response set, interpreted to be an n-dimensional vector, and its closest anchor response set, interpreted to be a difference vector, in an n-dimensional space, where n represents the number of domains represented and scored; See Bangara Par [0069] which discloses a set of “gap” equations being created to account for all combinations of input responses, and is mapped to a stratification level based on the degree to which a response set deviated from its nearest anchor criteria, with, as according to Bangara Par [0062], the highest values of deviation being represented as the most severe form of burden levels and the smaller values representing the least severe levels, thereby reading on calculating a vector length of a difference vector between an n-dimensional vector representing the coordinates and an n-dimensional vector representing the fixed-point coordinates, as given by the plurality of domains for each stratification of responses, which is understood to read on a vector quantity, which is simply a plurality of scalar quantities, however each scalar being represented in a different dimension/domain, which is set forth by Bangara Par [0038]-[0040] & [0085].  (Without conceding that this limitation is not met by Bangara, Examiner points Applicant to Syed et al. (U.S. Patent Publication No. 2012/0059779) Par [0039], [0049]-[0050], [0089] if further explicit support is needed for disclosure of a multidimensional “vector”, each vector having a dimension for each feature taken into account, e.g. age, weight, preoperative albumin level, etc. and/or Ashford (U.S. Patent Publication No. 2016/0125748) Par [0047] which teaches taking a difference of two multi-domain scores such as a baseline vs. a post-injury score, both references of which could be applied to create an obviousness-type rejection to explicitly read on the Claims above, however Examiner opines that Bangara does read on the limitations listed above, albeit not explicitly)).  Bangara does not disclose, however, the coordinates represented by the scores for the respective domains calculated by the score calculator in an n-dimensional space in which number lines used to show the scores for the respective domains correspond to coordinate axes.

However, Nagaoka discloses the domains corresponding to coordinate axes and number lines being used to show the scores for respective domains (See Nagaoka Par [0177]-[0182] & Figs. 13-16 which disclose the axes corresponding to the domain or various activities that can be performed, the emotional stability that is required for each activity, etc. and the use of number lines to show the scores for respective domains)  The device of Nagaoka is directly applicable to the device of Bangara because both devices share limitations and capabilities, namely, they are both directed towards determining and managing a patient’s clinical status such as Alzheimer’s or dementia based on inputted answers to questions and patient condition information.
	Therefore, by combining Bangara, which discloses the calculation of distance between two or more vector quantities It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a device that combines the distance calculations between data sets as disclosed by Bangara and the coordinate axes corresponding to the various domains of activities and use of number lines as disclosed by Nagaoka.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two embodiments, because by making the domains correspond to coordinate axes and number lines being used to show the scores for respective domains, it is easy for the care concerned person to compare the pieces of patient condition information shown in the 3D area charts shown in Figs. 13-16 (See Nagaoka Par [0177]-[0182]).

Claim 12 –
Regarding Claim 12, Bangara and Nagaoka discloses a non-transitory computer-readable recording medium having a dementia care burden level determination program recorded thereon:
the dementia care burden level determination program being designed to cause a computer including a processor and memory to implement the dementia care burden level determination method according to Claim 11 (See item 20 for explanation of Claim 11 which is fully taught by Bangara and Nagaoka and containing non-transitory computer-readable recording media devices such as in Bangara Par [0007] or Nagaoka Par [0022]).

Claim 13 –
Regarding Claim 13, Bangara discloses a dementia treatment therapeutic effect determination device for determining a therapeutic effect of treatment for dementia in terms of a dementia care burden level for a patient to be cared for, the dementia treatment therapeutic effect determination device comprising:
an obtainment unit configured to obtain answers to respective questions about a behavioral pattern of the patient, the questions each belonging to one of n domains, where n is an integer of at least two (See Bangara Par [0037] which discloses severity scores being generated for each of 7 domains, based on derived variables and individual item responses provided to the system from each domain; See Bangara Par [0085] which discloses each domain being given or assigned a numerical scored based on the items selected within the domain, the score being computed by summing the scores for the component item responses within each domain, based on community standards and research as to the clinical relevance and level of severity of each variable and response within the domain);
a score calculator that, in accordance with the answers obtained by the obtainment unit, calculates scores for the respective domains, the scores being expressed as numerical values and related to the behavioral pattern of the patient (See Bangara Par [0037] which discloses severity scores being generated for each of 7 domains, based on derived variables and individual item responses provided to the system from each domain; See Bangara Par [0085] which discloses each domain being given or assigned a numerical scored based on the items selected within the domain, the score being computed by summing the scores for the component item responses within each domain, based on community standards and research as to the clinical relevance and level of severity of each variable and response within the domain);
a determination unit configured to determine a dementia care burden level for the patient to be cared for in accordance with the Euclidean distance calculated by the distance calculator (See Bangara [0078] which discloses the determination of a level of care being based on the distance between the response set and its closest anchor response set, or it was based on clinical community standards); and
an output unit configured to output the dementia care burden level determined by the determination unit (See Bangara [0085]-[0087] which discloses an output report that includes the care burden level or level of urgency is outputted and a graph of the domain scores as a visual presentation of the patient’s clinical profile is outputted as well);
wherein the score calculator calculates the scores by calculating, as a score for each of the domains, a numerical value obtained by weighting a sum of numerical values into which answers to questions belonging to the domain have been converted (See Bangara Par [0085]-[0086] which discloses each domain being assigned a numerical score based on the items selected within the domain, the scores being computed by summing the scores for the component item responses within each domain, based on community standards as to the clinical relevance and level of severity of each variable and response within the domain).

Bangara discloses a device (albeit not explicitly), comprising:
a distance calculator that calculates Euclidean distance between fixed-point coordinates;
wherein, by utilizing sums of answers to respective questions belonging to each domain, differences in the dementia care burden level between the domains are determined by the dementia care burden level determination device, which enables optimizing, for example, locations of facilities that provide nursing care services (note: as discussed in the Examiner interview summary, dated 28 July 2021, “utilizing sums of answers to respective questions belonging to each domain… which enables optimizing, for example, locations of facilities that provide nursing care services” is considered an intended result, such as described in MPEP 2111.04 and does not limit the claim to a particular structure or embodiment) , and
wherein the distance calculator calculates the Euclidean distance by calculating a vector length of a difference vector between an n-dimensional vector representing the coordinates and an n-dimensional vector representing the fixed-point coordinates.

Bangara discloses the use of Euclidean distance between fixed-point coordinates to represent scores for the respective domains, and determining differences (While not a “distance calculator” per se, see Bangara Par [0078] which discloses the determination of a level of care being based on the distance between the response set, interpreted to be an n-dimensional vector representing the coordinates, and its closest anchor response set, interpreted to be an n-dimensional vector representing the fixed-point coordinates, in an n-dimensional space, where n represents the number of domains represented and scored; furthermore, the difference vector between the two vectors is interpreted to be the same as the Euclidean distance between the two vectors because it is understood that the distance between two or more points/vectors is simply the difference between said two or more points/vectors as given by the Euclidean distance formula) in the dementia care burden level between the domains are determined by the device, wherein the distance calculator calculates the Euclidean distance by calculating a vector length of a difference vector between an n-dimensional vector representing the coordinates and an n-dimensional vector representing the fixed-point coordinates (See Bangara Par [0078] which discloses the determination of a level of care being based on the distance between the response set, interpreted to be an n-dimensional vector, and its closest anchor response set, interpreted to be a difference vector, in an n-dimensional space, where n represents the number of domains represented and scored; See Bangara Par [0069] which discloses a set of “gap” equations being created to account for all combinations of input responses, and is mapped to a stratification level based on the degree to which a response set deviated from its nearest anchor criteria, with, as according to Bangara Par [0062], the highest values of deviation being represented as the most severe form of burden levels and the smaller values representing the least severe levels, thereby reading on calculating a vector length of a difference vector between an n-dimensional vector representing the coordinates and an n-dimensional vector representing the fixed-point coordinates, as given by the plurality of domains for each stratification of responses, which is understood to read on a vector quantity, which is simply a plurality of scalar quantities, however each scalar being represented in a different dimension/domain, which is set forth by Bangara Par [0038]-[0040] & [0085].  (Without conceding that this limitation is not met by Bangara, Examiner points Applicant to Syed et al. (U.S. Patent Publication No. 2012/0059779) Par [0039], [0049]-[0050], [0089] if further explicit support is needed for disclosure of a multidimensional “vector”, each vector having a dimension for each feature taken into account, e.g. age, weight, preoperative albumin level, etc. and/or Ashford (U.S. Patent Publication No. 2016/0125748) Par [0047] which teaches taking a difference of two multi-domain scores such as a baseline vs. a post-injury score, both references of which be applied to create an obviousness-type rejection to explicitly read on the Claims above, however Examiner opines that Bangara does read on the limitations listed above, albeit not explicitly)).  Bangara does not disclose, however, the coordinates represented by the scores for the respective domains calculated by the score calculator in an n-dimensional space in which number lines used to show the scores for the respective domains correspond to coordinate axes.

However, Nagaoka discloses the domains corresponding to coordinate axes and number lines being used to show the scores for respective domains (See Nagaoka Par [0177]-[0182] & Figs. 13-16 which disclose the axes corresponding to the domain or various activities that can be performed, the emotional stability that is required for each activity, etc. and the use of number lines to show the scores for respective domains)  The device of Nagaoka is directly applicable to the device of Bangara because both devices share limitations and capabilities, namely, they are both directed towards determining and managing a patient’s clinical status such as Alzheimer’s or dementia based on inputted answers to questions and patient condition information.
	Therefore, by combining Bangara, which discloses the calculation of distance between two or more vector quantities It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a device that combines the distance calculations between data sets as disclosed by Bangara and the coordinate axes corresponding to the various domains of activities and use of number lines as disclosed by Nagaoka.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two embodiments, because by making the domains correspond to coordinate axes and number lines being used to show the scores for respective domains, it is easy for the care concerned person to compare the pieces of patient condition information shown in the 3D area charts shown in Figs. 13-16 (See Nagaoka Par [0177]-[0182]).

Claim 14 –
Regarding Claim 14, Bangara and Nagaoka discloses the dementia treatment therapeutic effect determination device of Claim 13 in its entirety.  Bangara further discloses a device, wherein:
the fixed-point coordinates correspond to coordinates obtained as a result of a combination for which the dementia care burden level is preset to be highest, of answers to the respective questions (See Bangara Par [0085]-[0086] which discloses each domain being assigned a numerical score based on the items selected within the domain, the scores being computed by summing the scores for the component item responses within each domain, based on community standards as to the clinical relevance and level of severity of each variable and response within the domain. See Bangara Par [0048] & [0078] which discloses exemplary criteria used to map the stratified variables across the different domains to levels of care, and this mapping being based on the distance between the response set (responses to items selected within the domain) and the closest anchor response set, which, as described in Par [0048], is selected based on the basis of community standards and clinical research as being the most relevant to describe clinical acuity (highest or lowest)); and
the determination unit determines the therapeutic effect of the treatment for dementia in terms of the dementia care burden level so that when two of the Euclidean distances, one shorter than the other and one longer than the other, are compared, the therapeutic effect of the treatment for dementia for the shorter Euclidean distance is not lower than the therapeutic effect of the treatment for dementia for the longer Euclidean distance (See Bangara Par [0069] which discloses a set of “gap” equations being created to account for all combinations of input responses, is mapped to a stratification level based on the degree to which it deviated from its nearest anchor criteria, with, as according to Bangara Par [0062] the highest values of deviation being represented as the most severe form of burden levels and the smaller values representing the least severe levels).

Claim 17 –
Regarding Claim 17, Bangara and Nagaoka discloses the dementia treatment therapeutic effect determination device of Claim 13 in its entirety.  Nagaoka further discloses a device, wherein:
n is three (See Nagaoka Par [0177]-[0182] & Figs. 13-16 which disclose the axes corresponding to the domain or various activities that can be performed, the emotional stability that is required for each activity, etc. and the use of number lines to show the scores for respective domains and the figures showing a graphical representation of the scores in an n=3 dimensional space).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a device that combines the generation of graphs of the domain scores as disclosed in Bangara and the 3-dimensional graphing capabilities as disclosed in Nagaoka.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two embodiments, because by making the domains correspond to the number of dimensions in the spatial depiction of the domain scores, it is easy for the care concerned person to compare the pieces of patient condition information shown in the 3D area charts shown in Figs. 13-16 (See Nagaoka Par [0177]-[0182]).

Claim 18 –
Regarding Claim 18, Bangara and Nagaoka discloses the dementia treatment therapeutic effect determination device of Claim 13 in its entirety.  Nagaoka further discloses a device, wherein:
an image generator that generates a three-dimensional image in which a position of the fixed-point coordinates represented by the scores for the respective domains calculated by the score calculator are visible together in the n-dimensional space (See Nagaoka Par [0177]-[0182] & Figs. 13-16 which disclose the axes corresponding to the domain or various activities that can be performed, the emotional stability that is required for each activity, etc. and the use of number lines to show the scores for respective domains and the figures showing a graphical representation of the scores in an n=3 dimensional space),
wherein:
the output unit also displays the three-dimensional image generated by the image generator (See Nagaoka Par [0066] & [0177]-[0182] & Figs. 13-16 which disclose the axes corresponding to the domain or various activities that can be performed, the emotional stability that is required for each activity, etc. and the use of number lines to show the scores for respective domains and the figures showing a graphical representation of the scores in an n=3 dimensional space).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a device that combines the generation of graphs of the domain scores as disclosed in Bangara and the 3-dimensional graphing capabilities and image generation capabilities as disclosed in Nagaoka.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two embodiments, because by making the domains correspond to the number of dimensions in the spatial depiction of the domain scores and outputting the image that is generated by the spatial depiction, it is easy for the care concerned person to compare the pieces of patient condition information shown in the 3D area charts shown in Figs. 13-16 (See Nagaoka Par [0177]-[0182]).

Claim 19 –
Regarding Claim 19, Bangara and Nagaoka discloses the dementia treatment therapeutic effect determination device of Claim 13 in its entirety.  Bangara discloses a device, further comprising:
question image storage that stores, for each of the questions, a question image containing the question and a plurality of answer choices to the question (See Bangara Par [0049]-[0051] which discloses each domain screen containing an image or screen that contains questions and a plurality of responses to choose for each question);
a reception unit configured to receive for each of the question images stored in the question image storage, an answer choice selected from the plurality of answer choices contained in the question image (See Bangara Par [0049]-[0051] which discloses each domain screen containing an image or screen that contains questions and a plurality of responses to choose for each question, each response being able to be selected or not selected); and
numerical value storage that stores, for each of the question images stored in the question image storage, numerical values and the plurality of answer choices contained in the question image, the numerical values each being associated with a different one of the plurality of answer choices (See Bangara Par [0049]-[0051] which discloses each domain screen containing an image or screen that contains questions and a plurality of responses to choose for each question; See Bangara Par [0037] which discloses severity scores being generated for each of 7 domains, based on derived variables and individual item responses provided to the system from each domain; See Bangara Par [0085] which discloses each domain being given or assigned a numerical scored based on the items selected within the domain, the score being computed by summing the scores for the component item responses within each domain, based on community standards and research as to the clinical relevance and level of severity of each variable and response within the domain); 
wherein:
the output unit also displays each of the question images stored in the question image storage (See Bangara Par [0049]-[0051] which discloses each domain screen containing an image or screen that contains questions and a plurality of responses to choose for each question),
the obtainment unit obtains each answer by obtaining, as an answer, the answer choice received by the reception unit (See Bangara Par [0049]-[0051] which discloses each domain screen containing an image or screen that contains questions and a plurality of responses to choose for each question, each response being able to be selected or not selected), and
the score calculator calculates the scores in accordance with the numerical values stored in the numerical value storage in association with the answer choices corresponding to the answer by the obtainment unit (See Bangara Par [0049]-[0051] which discloses each domain screen containing an image or screen that contains questions and a plurality of responses to choose for each question; See Bangara Par [0037] which discloses severity scores being generated for each of 7 domains, based on derived variables and individual item responses provided to the system from each domain; See Bangara Par [0085] which discloses each domain being given or assigned a numerical scored based on the items selected within the domain, the score being computed by summing the scores for the component item responses within each domain, based on community standards and research as to the clinical relevance and level of severity of each variable and response within the domain).

Claim 20 –
Regarding Claim 20, Bangara and Nagaoka discloses the dementia treatment therapeutic effect determination device of Claim 19 in its entirety.  Bangara further discloses a device, wherein:
each of the question images contains five answer choices (See Bangara Par [0049]-[0051] which discloses each domain screen containing an image or screen that contains questions and a plurality of responses to choose for each question;  As set forth in MPEP §2144.05(II), as long as a reference discloses that each question contains a number of finite answer choices because, it is not inventive to discover the optimum or workable ranges of something, in this case the number of answer choices present for each question image, by routine experimentation.  Unless it can be shown that the claimed range or amount of something is critical to the disclosure and functionality of the claimed invention, any number or range that is disclosed in a reference can be used), and
each of the question images also contains three illustrations for three respective answer choices among the five answer choices, the two remaining answer choices being associated with the highest numerical value and the lowest numerical value in the numerical value storage (See Bangara Par [0048]-[0051] which discloses each domain screen containing an image or screen that contains questions and a plurality of responses to choose for each question and the variables being selected based on community standards and clinical research as being the most relevant to describe clinical acuity, each response being designated by an illustration of a checkbox; As set forth in MPEP §2144.05(II), as long as a reference discloses that each question contains a number of finite answer choices because, it is not inventive to discover the optimum or workable ranges of something, in this case the number of answer choices present for each question image, by routine experimentation.  Unless it can be shown that the claimed range or amount of something is critical to the disclosure and functionality of the claimed invention, any number or range that is disclosed in a reference can be used; See Bangara Par [0062] which discloses the highest values of deviation being represented as the most severe form of burden levels and the smaller values representing the least severe levels).

Claim 21 –
Regarding Claim 21, Bangara and Nagaoka discloses a dementia treatment therapeutic effect determination method of determining a therapeutic effect of treatment for dementia care burden level for a patient to be cared for, the dementia treatment therapeutic effect determination method comprising:
obtaining answers to respective questions about a behavioral pattern of the patient twice, one a first time round and once a second time round, the questions each belonging to one of n domains, where n is an integer of at least two (See Bangara Par [0037] which discloses severity scores being generated for each of 7 domains, based on derived variables and individual item responses provided to the system from each domain; See Bangara Par [0085] which discloses each domain being given or assigned a numerical scored based on the items selected within the domain, the score being computed by summing the scores for the component item responses within each domain, based on community standards and research as to the clinical relevance and level of severity of each variable and response within the domain);
in accordance with a difference between the Euclidean distance calculated the first time round in the calculating and the Euclidean distance calculated the second time round in the calculating, determining a therapeutic effect of treatment for dementia in terms of the dementia care burden level for the patient to be cared for (See Bangara Par [0024]-[0026] which discloses an objective measure via calculation to determine the effectiveness of treatment (therapeutic effect) on the patient based on quality measures); and
outputting the therapeutic effect of the treatment for dementia determined in the determining (See Bangara [0085]-[0087] which discloses an output report that includes the care burden level or level of urgency is outputted and a graph of the domain scores as a visual presentation of the patient’s clinical profile, which contains measures of therapeutic effect or effective of treatment, is outputted as well);
wherein the score calculator calculates the scores by calculating, as a score for each of the domains, a numerical value obtained by weighting a sum of numerical values into which answers to questions belonging to the domain have been converted (See Bangara Par [0085]-[0086] which discloses each domain being assigned a numerical score based on the items selected within the domain, the scores being computed by summing the scores for the component item responses within each domain, based on community standards as to the clinical relevance and level of severity of each variable and response within the domain).

As discussed below, Bangara discloses a method (albeit not explicitly), comprising:
calculating a Euclidean distance between fixed-point coordinates and coordinates represented by the scores for the respective domains calculated in the calculating;
wherein, by utilizing sums of answers to respective questions belonging to each domain, differences in the dementia care burden level between the domains are determined by the dementia care burden level determination device, which enables optimizing, for example, locations of facilities that provide nursing care services (note: as discussed in the Examiner interview summary, dated 28 July 2021, “utilizing sums of answers to respective questions belonging to each domain… which enables optimizing, for example, locations of facilities that provide nursing care services” is considered an intended result, such as described in MPEP 2111.04 and does not limit the claim to a particular structure or embodiment) , and
wherein, in the calculating a of the Euclidean distance, calculating the Euclidean distance by calculating a vector length of a difference vector between an n-dimensional vector representing the coordinates and an n-dimensional vector representing the fixed-point coordinates.

Bangara discloses calculating a Euclidean distance between fixed-point coordinates to represent scores for the respective domains, and determining differences (While not a “distance calculator” per se, see Bangara Par [0078] which discloses the determination of a level of care being based on the distance between the response set, interpreted to be an n-dimensional vector representing the coordinates, and its closest anchor response set, interpreted to be an n-dimensional vector representing the fixed-point coordinates, in an n-dimensional space, where n represents the number of domains represented and scored; furthermore, the difference vector between the two vectors is interpreted to be the same as the Euclidean distance between the two vectors because it is understood that the distance between two or more points/vectors is simply the difference between said two or more points/vectors as given by the Euclidean distance formula), in the calculating a of the Euclidean distance, calculating the Euclidean distance by calculating a vector length of a difference vector between an n-dimensional vector representing the coordinates and an n-dimensional vector representing the fixed-point coordinates (See Bangara Par [0078] which discloses the determination of a level of care being based on the distance between the response set, interpreted to be an n-dimensional vector, and its closest anchor response set, interpreted to be a difference vector, in an n-dimensional space, where n represents the number of domains represented and scored; See Bangara Par [0069] which discloses a set of “gap” equations being created to account for all combinations of input responses, and is mapped to a stratification level based on the degree to which a response set deviated from its nearest anchor criteria, with, as according to Bangara Par [0062], the highest values of deviation being represented as the most severe form of burden levels and the smaller values representing the least severe levels, thereby reading on calculating a vector length of a difference vector between an n-dimensional vector representing the coordinates and an n-dimensional vector representing the fixed-point coordinates, as given by the plurality of domains for each stratification of responses, which is understood to read on a vector quantity, which is simply a plurality of scalar quantities, however each scalar being represented in a different dimension/domain, which is set forth by Bangara Par [0038]-[0040] & [0085].  (Without conceding that this limitation is not met by Bangara, Examiner points Applicant to Syed et al. (U.S. Patent Publication No. 2012/0059779) Par [0039], [0049]-[0050], [0089] if further explicit support is needed for disclosure of a multidimensional “vector”, each vector having a dimension for each feature taken into account, e.g. age, weight, preoperative albumin level, etc. and/or Ashford (U.S. Patent Publication No. 2016/0125748) Par [0047] which teaches taking a difference of two multi-domain scores such as a baseline vs. a post-injury score, both references of which be applied to create an obviousness-type rejection to explicitly read on the Claims above, however Examiner opines that Bangara does read on the limitations listed above, albeit not explicitly)).  Bangara does not disclose, however, the coordinates represented by the scores for the respective domains calculated by the score calculator in an n-dimensional space in which number lines used to show the scores for the respective domains correspond to coordinate axes.

However, Nagaoka discloses the domains corresponding to coordinate axes and number lines being used to show the scores for respective domains (See Nagaoka Par [0177]-[0182] & Figs. 13-16 which disclose the axes corresponding to the domain or various activities that can be performed, the emotional stability that is required for each activity, etc. and the use of number lines to show the scores for respective domains)  The device of Nagaoka is directly applicable to the device of Bangara because both devices share limitations and capabilities, namely, they are both directed towards determining and managing a patient’s clinical status such as Alzheimer’s or dementia based on inputted answers to questions and patient condition information.
	Therefore, by combining Bangara, which discloses the calculation of distance between two or more vector quantities It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a device that combines the distance calculations between data sets as disclosed by Bangara and the coordinate axes corresponding to the various domains of activities and use of number lines as disclosed by Nagaoka.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two embodiments, because by making the domains correspond to coordinate axes and number lines being used to show the scores for respective domains, it is easy for the care concerned person to compare the pieces of patient condition information shown in the 3D area charts shown in Figs. 13-16 (See Nagaoka Par [0177]-[0182]).

Claim 22 –
Regarding Claim 22, Bangara and Nagaoka discloses a non-transitory computer readable recording medium having a dementia treatment therapeutic effect determination program recorded thereon:
the dementia care burden level determination program being designed to cause a computer including a processor and memory to implement the dementia care burden level determination method according to Claim 11 (See item 29 for explanation of Claim 21 which is fully taught by Bangara and Nagaoka and containing non-transitory computer-readable recording media devices such as in Bangara Par [0007] or Nagaoka Par [0022]).

Claims 4 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bangara et al. in view of Nagaoka et al. in view of Snyder et al. (U.S. Patent Publication No. 20070299360).

Claim 4 –
Regarding Claim 4, Bangara and Nagaoka disclose the dementia care burden level determination device according to Claim 1.  Bangara and Nagaoka do not explicitly disclose a device, wherein:
the score calculator calculates the scores by calculating, for each of the domains, a deviation value expressed as a Z-score or a T-score for the patient in a population distribution of sums calculated for respective patients, the sums each being a sum of numerical values into which answers to questions belonging to the domain have been converted.

Bangara and Nagaoka disclose the use of gap equation to express the determination/calculation of the deviation between the response set and a population distribution, i.e. anchor response sets, aka clinical community standards and distributions (See Bangara Par [0069] which discloses a set of “gap” equations being created to account for all combinations of input responses, is mapped to a stratification level based on the degree to which it deviated from its nearest anchor criteria, with, as according to Bangara Par [0062] the highest values of deviation being represented as the most severe form of burden levels and the smaller values representing the least severe levels).  However, Bangara and Nagaoka do not specifically disclose the calculation for the deviations being specifically expressed as a Z-score or T-score.
Snyder discloses the use of z-scores as a form of deviation value for the patient in a population distribution of sums calculated for respective patients (See Snyder Par [0102]-[0103] which discloses a test score for a subject being calculated based on input responses to certain cognitive tests.  Furthermore, a test score can be implemented with a logistic regression model, and standardized against a database of scores associated with normal adults aged 50-85 years.  Following this, the system standardizes the test scores to a z-score using the normative database, representing deviation from the normative values usually received within the population of adults).  The device of Snyder is directly applicable to the device of Bangara and Nagaoka, because both devices share limitations and capabilities, namely, they are both directed towards identifying and managing a patient’s clinical status such as Alzheimer’s or dementia based on inputted answers to questions, patient condition information, and certain cognitive tests.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bangara and Nagaoka, which already discloses the use of gap equations to determine the degree from which the patient-provided response deviates from the population norm, to also include Z-scores or T-scores as a form of deviation value, as set forth in Snyder.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bangara and Nagaoka to also include Z-scores or T-scores as a form of deviation value, as set forth in Snyder, because those skilled in the art will recognize that z-scores or t-scores are techniques that are needed to standardize a score (test score, response score, etc.) against various types of collections of data or population norms (See Snyder Par [0103]).

Claim 16 –
Regarding Claim 16, Bangara and Nagaoka discloses the dementia treatment therapeutic effect determination device of Claim 13 in its entirety.  Bangara and Nagaoka do not explicitly disclose a device, wherein:
the score calculator calculates the scores by calculating, for each of the domains, a deviation value expressed as a Z-score or a T-score for the patient in a population distribution of sums calculated for respective patients, the sums each being a sum of numerical values into which answers to questions belonging to the domain have been converted.
Bangara and Nagaoka disclose the use of gap equation to express the determination/calculation of the deviation between the response set and a population distribution, i.e. anchor response sets, aka clinical community standards and distributions (See Bangara Par [0069] which discloses a set of “gap” equations being created to account for all combinations of input responses, is mapped to a stratification level based on the degree to which it deviated from its nearest anchor criteria, with, as according to Bangara Par [0062] the highest values of deviation being represented as the most severe form of burden levels and the smaller values representing the least severe levels).  However, Bangara and Nagaoka do not specifically disclose the calculation for the deviations being specifically expressed as a Z-score or T-score.

Snyder discloses the use of z-scores as a form of deviation value for the patient in a population distribution of sums calculated for respective patients (See Snyder Par [0102]-[0103] which discloses a test score for a subject being calculated based on input responses to certain cognitive tests.  Furthermore, a test score can be implemented with a logistic regression model, and standardized against a database of scores associated with normal adults aged 50-85 years.  Following this, the system standardizes the test scores to a z-score using the normative database, representing deviation from the normative values usually received within the population of adults).  The device of Snyder is directly applicable to the device of Bangara and Nagaoka, because both devices share limitations and capabilities, namely, they are both directed towards identifying and managing a patient’s clinical status such as Alzheimer’s or dementia based on inputted answers to questions, patient condition information, and certain cognitive tests.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bangara and Nagaoka, which already discloses the use of gap equations to determine the degree from which the patient-provided response deviates from the population norm, to also include Z-scores or T-scores as a form of deviation value, as set forth in Snyder.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bangara and Nagaoka to also include Z-scores or T-scores as a form of deviation value, as set forth in Snyder, because those skilled in the art will recognize that z-scores or t-scores are techniques that are needed to standardize a score (test score, response score, etc.) against various types of collections of data or population norms (See Snyder Par [0103]).

Claims 9 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bangara et al. in view of Nagaoka et al. in view of Walker et al. (U.S. Patent Publication No. 20140257852).

Claim 9 –
Regarding Claim 9, Bangara and Nagaoka discloses the dementia care burden level determination device according to Claim 1.  Bangara and Nagaoka do not disclose a device, further comprising varying position identifying and medical facility identifying capabilities for a patient.  However, Bangara and Nagaoka do disclose a device that utilizes threshold implementations that indicate whether the symptoms are “suggestive of” a certain diagnosis, and thereby requiring certain treatment or intervention and whether that treatment or intervention is emergent, urgent, or routine (See Bangara Par [0079]-[0087])

Walker discloses a device, wherein:
a position identifying unit configured to identify a position of the dementia care burden level determination device by using a global positioning system (GPS) (See Walker Par [0075]-[0076] which discloses thresholding a numerical score corresponding to at least one of the user’s input selections, and upon the score reaching a certain level, identifying a medical facility or healthcare professional to assist the patient via locating the user device and communicating the user’s treating physician, healthcare professionals, and or healthcare providers; See Walker [0093]-[0094], See Fig. 12 which discloses the device being able to track patient geographical data and illustrate physician geographical location map of healthcare facilities and a map integrated menu);
medical facility storage that stores the position of medical facilities (See Walker Par [0075]-[0076] which discloses thresholding a numerical score corresponding to at least one of the user’s input selections, and upon the score reaching a certain level, identifying a medical facility or healthcare professional to assist the patient via locating the user device and communicating the user’s treating physician, healthcare professionals, and or healthcare providers; See Walker [0093]-[0094], See Fig. 12 which discloses the device being able to track patient geographical data and illustrate physician geographical location map of healthcare facilities and a map integrated menu); and
a medical facility identifying unit configured, when the dementia care burden level determined by the determination unit is equal to or greater than a predetermined value, to identify a medical facility that the patient is recommended to attend, in accordance with the position of the dementia care burden level determination device identified by the position identifying unit and the positions of the medical facilities stored in the medical facility storage (See Walker Par [0075]-[0076] which discloses thresholding a numerical score corresponding to at least one of the user’s input selections, and upon the score reaching a certain level, identifying a medical facility or healthcare professional to assist the patient via locating the user device and communicating the user’s treating physician, healthcare professionals, and or healthcare providers; See Walker [0093]-[0094], See Fig. 12 which discloses the device being able to track patient geographical data and illustrate physician geographical location map of healthcare facilities and a map integrated menu), wherein:
the output unit also outputs information regarding the medical facility identified by the medical facility identifying unit (See Walker Par [0075]-[0076] which discloses thresholding a numerical score corresponding to at least one of the user’s input selections, and upon the score reaching a certain level, identifying a medical facility or healthcare professional to assist the patient via locating the user device and communicating the user’s treating physician, healthcare professionals, and or healthcare providers; See Walker [0093]-[0094], See Fig. 12 which discloses the device being able to track patient geographical data and illustrate physician geographical location map of healthcare facilities and a map integrated menu and further outputting information about a doctor, the doctor’s facility, contact information, etc.).

The device of Walker is directly applicable to the device of Bangara and Nagaoka because both devices share limitations and capabilities, namely, they are both directed to determining a patient’s health risk via numerical scoring of certain user input selections, and thresholding the numerical score to take some plan of action, treatment, etc. to prevent further health complication for the patient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bangara and Nagaoka to further include geographical and positional capabilities for identifying a patient and medical facility’s location, as disclosed by Walker.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bangara and Nagaoka to further include geographical and positional capabilities for identifying a patient and medical facility’s location, as disclosed by Walker because providing action, behavior, or health triggers allows for updated, real-time patient vital information and can provide the basis for a patient to seek immediate medical attention when encountering a situation where certain health levels exceed dangerous thresholds (See Walker Par [0075]-[0076]).

Claim 10 –
Regarding Claim 10, Bangara and Nagaoka and Walker disclose the dementia care burden level determination device according to Claim 9.  Walker discloses a device, further comprising:
map storage that stores a map (See Walker Par [0075]-[0076] which discloses thresholding a numerical score corresponding to at least one of the user’s input selections, and upon the score reaching a certain level, identifying a medical facility or healthcare professional to assist the patient via locating the user device and communicating the user’s treating physician, healthcare professionals, and or healthcare providers; See Walker [0093]-[0094], See Fig. 12 which discloses the device being able to track patient geographical data and illustrate physician geographical location map of healthcare facilities and a map integrated menu and further outputting information about a doctor, the doctor’s facility, contact information, etc.); and
a route image generator that generates, by using the map stored in the map storage, a route image showing a route to be taken when attending the medical facility identified by the medical facility identifying unit from the position of the dementia care burden level determination device identified by the position identifying unit (See Walker Par [0075]-[0076] which discloses thresholding a numerical score corresponding to at least one of the user’s input selections, and upon the score reaching a certain level, identifying a medical facility or healthcare professional to assist the patient via locating the user device and communicating the user’s treating physician, healthcare professionals, and or healthcare providers; See Walker [0093]-[0094], See Fig. 12 which discloses the device being able to track patient geographical data and illustrate physician geographical location map of healthcare facilities and a map integrated menu and further outputting information about a doctor, a healthcare facility, contact information, such as directions to the doctor or healthcare facility);
wherein:
the output unit also displays the route image generated by the route image generator (See Walker Par [0075]-[0076] which discloses thresholding a numerical score corresponding to at least one of the user’s input selections, and upon the score reaching a certain level, identifying a medical facility or healthcare professional to assist the patient via locating the user device and communicating the user’s treating physician, healthcare professionals, and or healthcare providers; See Walker [0093]-[0094], See Fig. 12 which discloses the device being able to track patient geographical data and illustrate physician geographical location map of healthcare facilities and a map integrated menu and further outputting information about a doctor, a healthcare facility, contact information, such as directions to the doctor or healthcare facility).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bangara and Nagaoka to further include geographical and positional capabilities for identifying a patient and medical facility’s location, recommending a route to the medical facility based on the patient’s current position, and outputting that recommendation, as disclosed by Walker.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bangara and Nagaoka to further include geographical and positional capabilities for identifying a patient and medical facility’s location, as disclosed by Walker because providing action, behavior, or health triggers allows for updated, real-time patient vital information and can provide the basis for a patient to seek immediate medical attention when encountering a situation where certain health levels exceed dangerous thresholds (See Walker Par [0075]-[0076]).















Response to Arguments
Applicant's arguments filed 15 March 2022 have been fully considered but they are not persuasive.
Regarding 35 U.S.C. 101 rejections of Claims 1-2, 4-14, & 16-22, Applicant argues on pp. 15-22 of Arguments/Remarks that Claims 1-2, 4-14, & 16-22 do not recite a judicial exception.  More specifically, Applicant argues that there is a direct translation to or result between “utilizing sums of answers to respective questions belonging to each domain” and determining “differences in the dementia care burden level between the domain… by the dementia care burden level determination device” and enabling “optimizing, for example, locations of facilities that provide nursing care services” as recited in Claim 1 of the present application.  Applicant then recites various portions of Applicant’s specification (i.e. Par [0169], [0170], [0171], [0172], [0132], & [0238] to further support the argument that the present application discusses a predetermining algorithm for recommending a particular medical facility for a patient to attend and is more accurate/optimized for determining recommending medical facilities for a particular patient.  Examiner respectfully disagrees with Applicant’s Arguments.  Applicant’s specification makes mention of treating different cases by utilizing sum of answers to respective questions, enables to determine differences in the dementia care burden level between the domains, which enables to optimize, for example, the locations of facilities that provide nursing care services, which would, of course, amount to a practical application and an improvement over the current, relevant existing technology.  However, it remains unclear how simply providing a sum of answers to each domain in a numerical, vector value, as presented in the claims, directly translates to being able to allows users to optimize the locations of facilities that provide nursing care services (for patients with dementia) or increase the accuracy of such determinations.  While Applicant argues that this is the case, and adds language to the Claims that states “regarding calculating scores for each of the domains, a numerical value obtained by weighting a sum of numerical values into which answers to questions belonging to the domain have been converted”, there still remains a gap in understanding of how the calculating of differences in dementia care burden level/domains directly results in the ability to optimize locations of facilities that provide nursing care services.  The specification does not specifically elaborate or point out how the calculated differences allow for or result in the optimization of choosing or recommending medical facilities for the patient aside from generally stating that if certain values or levels are equal to or greater than a predetermined value, the system identifies a medical facility for the patient to attend.  This does not present a novel or improved way of making decisions for optimizing or recommending certain actions for a user, but simply applied to the decision of choosing medical facilities for patients. That is, plenty systems found in the prior art compare scores to a threshold in order to make certain decisions.  Therefore this is not a specifically created optimization or recommendation method, rather generally well-known aspects of threshold scoring/decision-making are Claimed.  Furthermore, currently drafted claims, under broadest reasonable interpretation, portray an embodiment amounting to receiving data, simply applying the judicial exception, i.e. mathematical concepts, using computer technology for calculating varying scores and comparing said scores to a threshold, and providing an output of the results of the mathematical analysis, that which includes a recommendation for a medical facility for the patient to attend.  The end result of this type of activity does not improve the performance or functionality of the computer technology that the abstract idea is being implemented on any more than prior art systems already cover, nor does the applying of the abstract idea directly result in a practical application.  Accordingly, the 35 U.S.C. 101 rejections of Claims 1-2, 4-14, & 16-22 are maintained.
Regarding 35 U.S.C. 103 rejections of Claim 1, Applicant argues on pp. 22-25 of Arguments/Remarks that Bangara and Nagaoka fail the newly amended portions of independent Claim 1.  Additionally, Applicant argues that previously cited portions of Bangara and Nagaoka fail to disclose the aspects surrounding calculating scores for each of the domains, a numerical value obtained by weighting a sum of numerical values into which answers to questions belonging to the domain have been converted , embodiments which were found in now-cancelled Claims 3 & 15, but have been incorporated.  Examiner agrees with Applicant’s Arguments.  Therefore, the previous 35 U.S.C. 103 rejections of Claim 1 have been withdrawn.  However, upon further consideration, a new grounds of rejection has been made over Bangara in view of Nagaoka.  This new grounds of rejection addresses the newly amended portions of Applicant’s claims regarding calculating scores for each of the domains, a numerical value obtained by weighting a sum of numerical values into which answers to questions belonging to the domain have been converted, such as via Bangara Par [0085]-[0086] which discloses each domain being assigned a numerical score based on the items selected within the domain, the scores being computed by summing the scores for the component item responses within each domain, based on community standards as to the clinical relevance and level of severity of each variable and response within the domain.  Therefore, it is determined that Bangara and Nagaoka still read on the amended limitations of the independent Claims given the new grounds of rejection.  Accordingly, the 35 U.S.C. 103 rejections of Claim 1 are maintained.
Regarding 35 U.S.C. 103 rejections of Claims 11, 13, and 21, Applicant argues on pp. 25 of Arguments/Remarks that because of the aforementioned arguments regarding Claim 1 now purportedly render Claim allowable over the art, independent Claims 11, 13, and 21, should also be allowable over the art because they are the same or substantially similar to Claim 1.  Examiner respectfully disagrees.  As addressed above, Claim 1 is still considered obvious under 35 U.S.C. 103 over Bangara in view of Nagaoka.  Therefore, Claims 11, 13, and 21, which are the same or substantially similar to Claim 1, are similarly rejected under 35 U.S.C. 103 for the same or substantially similar reasons as noted above.  Accordingly, the 35 U.S.C. 103 rejections of Claims 11, 13, and 21 are maintained.
Regarding 35 U.S.C. 103 rejections of Claims 2, 4-10, 12, 14, 16-20, and 22, Applicant argues on pp. 25 of Arguments/Remarks that because of the aforementioned arguments regarding Claims 1, 11, 13, and 21 now purportedly render independent Claims 1, 11, 13, and 21 allowable over the prior art, Claims 2-10, 12, 14-20, and 22 are also allowable over the prior art at least by virtue of their dependencies from Claim 1, 11, 13, and 21, respectively.  As addressed above, Claim 1 is still considered obvious under 35 U.S.C. 103 over Bangara in view of Nagaoka.  Therefore, Claims 11, 13, and 21, which are the same or substantially similar to Claim 1, are similarly rejected under 35 U.S.C. 103 for the same or substantially similar reasons as noted above.  Even further, Claims 2-10, 12, 14-20, and 22 remain rejected under 35 U.S.C. 103 by virtue of their dependencies from Claims 1, 11, 13, or 21, respectively.  Accordingly, the 35 U.S.C. 103 rejections of Claims 2, 4-10, 12, 14, 16-20, and 22 are maintained.
Regarding 35 U.S.C. 103 rejections of Claims 4, 9, 10, & 16, Applicant argues on pp. 25 of Arguments/Remarks that because of the aforementioned arguments regarding Claim 1 & 13 now purportedly render independent Claims 1 and 13 allowable over the prior art, Claims 4, 9, 10, and 16 are also allowable over the prior art at least by virtue of their dependencies from Claims 1 and 13, respectively, and because additionally applied references to Snyder and Walker do not cure the purported deficiencies of Bangara and Nagaoka.  As addressed above, Claim 1 is still considered obvious under 35 U.S.C. 103 over Bangara in view of Nagaoka.  Therefore, Claim 13, which is the same or substantially similar to Claim 1, is similarly rejected under 35 U.S.C. 103 for the same or substantially similar reasons as noted above.  Even further, Claims 4, 9, 10, and 16 remain rejected under 35 U.S.C. 103 by virtue of their dependencies from Claims 1 and 13, respectively and because Snyder and Walker are not required to cure any purported deficiencies of Bangara and Nagaoka.  Accordingly, the 35 U.S.C. 103 rejections of Claims 4, 9, 10, & 16 are maintained.












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kempfner et al. (U.S. Patent Publication No. 2015/0126821) discloses systems for automatic diagnosis of neurodegenerative diseases including Dementia, Parkinson’s disease, Alzheimer’s disease, etc., via the calculation and scoring of various criteria from patient intake forms and questionnaires
Khaligh-Razavi et al. (U.S. Patent No. 10010284) discloses a system for assessing a mental health disorder such as Dementia or Alzheimer’s disease, the system calculating scores based on criterion to test the subject’s mental processing abilities as well as motor skills when providing a response to a mental test
Elsmore et al. (U.S. Patent Publication No. 2016/0213298) discloses a system for testing a cognitive attribute of a user in determining neurocognitive and psychomotor performance assessment as well as optimized rehabilitation for certain neurodegenerative diseases/conditions based on scores from the cognitive attribute testing
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER J RASNIC whose telephone number is 571-270-5801. The examiner can normally be reached M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA P. AUGUSTINE can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        06/14/22

/JONATHAN DURANT/Primary Examiner, Art Unit 3619